Citation Nr: 1742283	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-13 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss prior to November 1, 2013 and entitlement to a compensable rating for bilateral hearing loss from November 1, 2013.


REMAND

The Veteran served on active duty from April 1962 to January 1964.  The Veteran appeared at a Board hearing before the undersigned in April 2016.

A March 2014 VA examination was conducted to determine the severity of the Veteran's bilateral hearing loss disability.  The RO did not readjudicate the claim and did not issue the Veteran a SSOC that considered the March 2014 VA examination.  38 C.F.R. § 19.31 (2016).

Accordingly, the case is REMANDED for the following action:

1. Issue a Supplemental Statement of the Case as to the issue of entitlement to an increased rating for bilateral hearing loss that includes consideration of the March 2014 VA examination and any other relevant evidence that has not yet been considered.  

2. If any benefit sought on appeal remains denied the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  The American Legion

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

